Citation Nr: 0336206	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This matter arises from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted an increased 70 percent 
disability evaluation for the veteran's service-connected 
PTSD.  The veteran filed a timely appeal, contending that the 
severity of his PTSD disability was of greater severity than 
reflected by the 70 percent rating.  The case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran's service-connected PTSD is objectively shown 
to be productive of symptomatology consistent with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in the thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, explosive outbursts of anger and violence, 
and an intermittent inability to perform normal activities of 
daily living.  

3.  The veteran has been shown to have retired due to 
disability involving his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for assignment to a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the currently assigned 70 percent 
disability evaluation does not adequately reflect the 
severity of his service-connected PTSD.  Accordingly, he 
seeks assignment of a 100 percent evaluation for that 
disability.  In such cases, the VA has a duty to assist the 
veteran in developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective from November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii).  The 
VA stated that "provisions of this rule merely implement the 
VCAA, and do not provide any right other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in 
general, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative what evidence is necessary to 
substantiate the claim, and which evidence is to be provided 
by the claimant, and which evidence, if any, VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring the VA to notify the 
veteran of what evidence he was required to provide and what 
evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for PTSD.  The veteran has also been provided with 
notice of what evidence the VA would obtain, and the evidence 
he was to provide.  In that regard, the Board concludes that 
the discussions as contained in the initial rating decision, 
in the subsequent statement of the case and supplemental 
statement of the case, and in correspondence to the veteran 
dated in March 2001, April 2002, and April 2003 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for an increased rating 
for his PTSD.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for an increased rating, and what evidence was necessary to 
show that the service-connected PTSD was of greater severity 
than reflected by the currently assigned 70 percent 
evaluation.  In addition, by those documents, the veteran has 
been informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for providing.  
Further, via the above-captioned documents, the veteran was 
advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA.  In view of the nature of the service-connected 
disability, as well as the evidence already obtained, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating for his 
PTSD, the Board concludes that all relevant medical evidence 
has been obtained, and that all relevant facts have been 
properly developed.  In short, the Board finds that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to an increased rating for PTSD has been 
obtained.  The evidence of record includes the veteran's 
service medical and service personnel records, post service 
clinical treatment records, statements offered by the veteran 
in support of his claim, reports of a VA rating examinations, 
statements offered by his treating physicians, statements by 
associates and co-workers, and a notice letter from OPM 
memorializing his retirement due to disability.  In addition, 
the Board observes that the veteran declined the opportunity 
to appear before either a Hearing Officer or before a 
Veterans Law Judge, and present testimony in support of his 
claim at a personal hearing.  

By the rating examination medical statement and clinical 
treatment records submitted in connection with this claim, 
the Board finds that all relevant aspects of the veteran's 
service-connected PTSD have been addressed to the extent 
practicable.  In that regard, the Board notes that the rating 
examiner has substantially addressed all relevant rating 
criteria necessary to evaluate the veteran's PTSD.  The Board 
finds that the rating examination report in conjunction with 
the clinical treatment records provide a sufficiently 
accurate picture of the veteran's service-connected PTSD so 
as to allow for an equitable determination of that issue 
without requiring further attempts to obtain additional 
clinical treatment records which may not be available.  
Accordingly, in light of the foregoing, and in light of its 
decision in this case, the Board concludes that scheduling 
the veteran for further rating examinations or to obtain 
additional clinical treatment records would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the veteran's claim, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate his claim for an increased rating 
for PTSD.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  

Historically, service connection for PTSD was established by 
a rating decision of May 1993.  An initial 50 percent 
disability rating was assigned, effective from June 3, 1992.  
In August 2000, the veteran submitted a claim for an 
increased rating for his PTSD, claiming that the disability 
had increased in severity.  By a rating decision of June 
2001, his disability evaluation was increased to 70 percent, 
effective from August 4, 2000.  The veteran subsequently 
appealed that decision, contending, in substance that the 
severity of his PTSD disability warranted assignment of a 100 
percent rating.  

Before the case was referred to the Board, however, the 
veteran submitted additional medical evidence as well as a 
notice letter from the United States Office of Personnel 
Management (OPM) indicating that he had retired from his 
position with the VA due to medical disability.  The veteran 
did not offer a signed waiver, which would have waived his 
right to have the newly submitted evidence first considered 
by the agency of original jurisdiction.  Given, however, the 
Board's determination in this case, it is not necessary to 
remand the case back to the RO in order that the newly 
submitted evidence can be considered by that entity.  
Accordingly, the Board will proceed with its review of the 
veteran's appeal at this time.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2003).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  Pursuant to those 
criteria, a 70 percent evaluation is contemplated where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  

Private and VA clinical treatment records dating from June 
1998 through June 2002 disclose that the veteran underwent 
treatment for PTSD during that period.  No Axis V global 
assessment of functioning (GAF) scores were indicated in the 
clinical treatment records, although his symptomatology 
ranged from moderate to severe.  In addition, during that 
period, the veteran was noted to experience increased 
severity of the symptomatology associated with his PTSD, 
including increased hypervigilance, hyperarousal, diminished 
ability to concentrate and control irritation, anger, and 
explosive outbursts of violence.  In that regard, the veteran 
was noted to have sustained minor injuries to his hand after 
having struck a wall with his fist at work due to job-related 
frustrations.  The veteran had worked fairly consistently 
over the course of that period, but his employment was marked 
by conflicts with co-workers and superiors to the point where 
he could only function at work in an isolative environment.  
Noted as an exacerbating factor was the veteran's divorce 
from his wife who attributed problems in their relationship 
to the veteran's PTSD.  The veteran's wife faulted his 
failure to undergo inpatient treatment for PTSD after they 
were first married, according to the veteran's treating 
physician.  The veteran was also noted to have intermittent 
suicidal and homicidal ideation although no psychotic thought 
processes were found.  

Statements dated in May 2000 and January 2003 were received 
from the veteran's private and VA treating physicians.  
According to the veteran's treating VA physician in May 2000, 
recent conflicts and accusations at the veteran's workplace 
had aggravated his PTSD, including poor concentration, 
irritability, psychomotor agitation with physical symptoms 
and a marked increase in hyperarousal.  The physician 
indicated that he strongly agreed with the veteran's decision 
to avoid his workplace for reasons of health and safety.  In 
a statement also dated in May 2000, the veteran's private 
treating physician indicated that the veteran was taking time 
off from work due to stress-related difficulties.  According 
to the private physician, recent problems at the workplace 
had increased the severity of his PTSD symptomatology, and 
the physician offered his support of the veteran's decision 
to take time off from work to ease his stress.  

The veteran underwent a VA rating examination in April 2001.  
The report of that examination discloses that since the time 
the veteran last underwent a rating examination, he had lost 
his job and was separated from his wife.  According to the 
veteran, his wife could no longer tolerate his PTSD, and he 
could no longer tolerate the stress that was associated with 
his job with a local bank working as a collections 
specialist.  At the time of the examination the veteran was 
working at a local VA medical center (VAMC) and had been 
employed in that capacity for the past three months.  
According to the veteran, he continued not to handle stress 
well, and indicated that he would snap at co-workers and VAMC 
patients.  The veteran offered that he tended to isolate 
himself and worked in the basement because he did not want to 
have to interact with patients and co-workers.  The veteran 
reported that he thought about the traumatic experiences he 
encountered in Vietnam on a daily basis, that he experienced 
regular nightmares, and that his startle response or 
hypervigilance was increasing.  Further, he offered that he 
had nearly struck his supervisor and daughter when both 
individuals surprised him on separate occasions, that he 
experienced road rage, and that he performed "perimeter 
checks" about his home where he kept a number of firearms.  
On examination, the veteran was found to be cooperative and 
well-groomed and well-dressed, and he was fully oriented.  
Speech was coherent, clear, and goal directed, although the 
veteran admitted to experiencing recent homicidal and 
suicidal ideation.  In addition, the veteran reported 
experiencing occasional vague auditory hallucinations.  There 
was no other evidence of delusions, hallucinations, or 
significant cognitive impairment.  The veteran was shown to 
display a dysphoric mood and had a restricted affect.  The 
examiner stated that the veteran met the criteria for a 
diagnosis of chronic severe PTSD.  He suffered from severe 
social, industrial, and emotional impairment as a result of 
his symptoms, the examiner explained.  The veteran was 
characterized as being only marginally employable, and was at 
risk of losing his job with the VA over his angry outbursts 
towards his co-workers and VAMC patients, and since his last 
examination, the examiner offered that his symptoms had 
increased in severity.  The veteran was noted not to have 
made any effort towards establishing or maintaining close 
personal relationships with anyone and experienced difficulty 
containing his anger at work.  In addition, the veteran was 
noted to suffer from chronic, recurrent major depressive 
disorder given his difficulty with lack of interest in 
pleasurable activities, chronically-dysphoric mood, suicidal 
ideation, sleep disturbance, and markedly diminished interest 
in significant activities.  Further, given his angry 
outbursts toward family members, co-workers, and patients as 
well as road-rage incidents, the veteran's judgment was 
considered questionable.  The veteran was diagnosed with Axis 
I severe chronic PTSD and a major depressive disorder, 
chronic, recurrent, and moderate to severe, secondary to the 
PTSD.  The examiner offered an Axis V GAF score of 41 to 45.  
Under the criteria found in the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV), a GAF score of between 41 
and 45 is indicative of serious symptoms of a psychiatric 
disorder (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

In support of his claim for an increased rating, the veteran 
submitted four statements from co-workers, dated in October 
2002 and June 2002, who indicated that he experienced 
frequent angry outbursts and often sustained injuries when 
striking objects with his fists.  According to his co-
workers, the veteran's symptoms had increased markedly in 
recent years, and all expressed fear that the veteran would 
harm himself or others during such outbursts.  All of the 
veteran's co-workers indicated that he was unable to cope 
with any sort of stress, and that such would provoke an angry 
or violent outburst, often with no prior indication of such.  

A treating VA psychiatrist submitted a statement dated in 
April 2003.  According to the psychiatrist, the veteran had 
been able to adapt to his workplace environment for the last 
few years.  In the past year, however, the veteran had felt 
increasingly overwhelmed due to changing circumstances at 
work, and such had markedly increased his hyperarousal.  As a 
result, the veteran experienced steadily worsening 
irritability, exasperation, intrusive thoughts including 
nihilist brooding, poor concentration, affective distancing, 
and profound alienation, the psychiatrist explained.  Given 
the veteran's self-destructive tendencies, it became 
necessary to extricate himself from his work environment.  
Such was considered to be an alternative to hospitalization.  

In further support of his claim for an increased rating, the 
veteran submitted a letter from the Office of Personnel 
Management (OPM) dated in August 2003.  By that letter, the 
veteran was advised that his application for disability 
retirement had been approved.  The letter went on to contain 
a lengthy discussion of the various financial aspects of the 
veteran's disability retirement, and he was advised of the 
need to inform OPM if his disability improved to the point 
where he would be able to return to work.  

The Board has carefully considered the foregoing, and 
concludes that the evidence supports a grant of assignment of 
a 100 percent disability evaluation for the veteran's 
service-connected PTSD.  Since the time this appeal 
commenced, the veteran's symptomatology has markedly 
deteriorated to the point where he is no longer able to 
maintain regular employment.  He has been consistently shown 
to experience an inability to control or contain his 
explosive outbursts, and has been consistently shown to 
experience recurrent homicidal and suicidal ideation.  

The Board recognizes that the veteran has not been shown to 
experience persistent delusions or hallucinations, and has 
not been shown to be unable to perform normal activities of 
daily living.  He has, however, been shown to manifest a 
persistent danger of hurting himself or others, and 
effectively experiences total occupational and social 
impairment as evidenced by the Axis V GAF score of between 41 
and 45.  Accordingly, the Board finds that the evidence of 
record here is at least in equipoise, and that after 
resolving all reasonable doubt in the veteran's favor, the 
evidence supports a grant of a 100 percent evaluation for 
PTSD.  The veteran's appeal is therefore granted.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2003) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  While the 
veteran's service-connected PTSD has not yet necessitated any 
periods of hospitalization during this appeal period, the 
veteran's having retired on the basis of disability was 
characterized as an alternative to such treatment.  Further, 
the veteran has been shown to be unemployable as a result of 
his service-connected disability.  For such reasons, he has 
been assigned a 100 percent evaluation for his service-
connected PTSD.  The veteran's service-connected PTSD, 
however, does not otherwise render impracticable the 
application of the regular schedular standards.  Here, the 
Board recognizes that the veteran experiences severe 
impairment as a result of his PTSD, and that such impairment 
has served as a basis for the Board's decision to grant an 
increased 100 percent evaluation.  The Board further 
recognizes that the veteran is currently in receipt of 
disability retirement benefits as a result of the PTSD.  The 
Board notes that the schedular criteria contemplate the 
symptomatology shown.  See generally 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board reiterates that the assigned 
100 percent evaluation is the highest rating attainable under 
Diagnostic Code 9411 or under any other diagnostic code.  

In any event, the Board finds no evidence of an exceptional 
or unusual disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that while the regular schedular standards, set 
forth at Diagnostic Code 9411, do not contemplate higher 
ratings for the veteran's PTSD, he has nevertheless been 
assigned the highest schedular rating available under any 
diagnostic code, and that the 100 percent evaluation properly 
reflects the degree of severity of the symptomatology shown.  
Accordingly then, referral for assignment of an 
extraschedular rating is not for consideration.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a 100 percent disability 
evaluation for PTSD is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



